UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8188


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROZELL ALONZA JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.   Robert E. Maxwell,
Senior District Judge. (3:04-cr-00040-REM-JES-1; 3:07-cv-00132-
REM-JES)


Submitted:   June 4, 2010                 Decided:   June 21, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rozell Alonza Johnson, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rozell      Alonza    Johnson         seeks        to    appeal          the    district

court’s    order       accepting         in   part         and    rejecting             in    part     the

recommendation of the magistrate judge and denying relief on his

28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                  The order is not

appealable       unless        a    circuit          justice           or     judge           issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                            A

certificate           of     appealability                 will         not        issue         absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the     merits,     a    prisoner          satisfies          this       standard       by

demonstrating         that     reasonable            jurists       would          find        that     the

district       court’s      assessment        of      the    constitutional                  claims     is

debatable      or     wrong.        Slack      v.     McDaniel,             529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion          states       a    debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at   484-85.          We   have     independently            reviewed             the    record        and

conclude       that    Johnson       has      not     made        the       requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3